FORM OF SERIES A COMMON SHARE PURCHASE WARRANT

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES, NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE, HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.

 

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID

AT _____________ (______________ TIME) ON _________________, 200___.

SERIES A COMMON SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF

UREX ENERGY CORP.

THIS IS TO CERTIFY THAT _____________________, (the "Holder") of
________________, has the right to purchase, upon and subject to the terms and
conditions hereinafter referred to, up to _______________ fully paid and
non-assessable common shares (the "Shares") in the capital of Urex Energy Corp.
(hereinafter called the "Company") on or before _______ p.m. (__________ time)
on _________________, 200____ (the "Expiry Date") at a price per Share of
US$0.50 (the "Exercise Price") on the terms and conditions attached hereto as
Appendix A (the "Terms and Conditions").

 

1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE. THIS
CERTIFICATE REPRESENTS __________________ WARRANTS.

 

2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 

3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this
________ day of ______________, 2006.

UREX ENERGY CORP.

 

 

Per:

Authorized Signatory

 

 

D/VXD/888264.2

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

 

TERMS AND CONDITIONS dated _________________, 2006, attached to the Warrants
issued by Urex Energy Corp.

 

1.

INTERPRETATION

1.1

Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

 

(a)

"Company" means Urex Energy Corp. until a successor corporation will have become
such as a result of consolidation, amalgamation or merger with or into any other
corporation or corporations, or as a result of the conveyance or transfer of all
or substantially all of the properties and estates of the Company as an entirety
to any other corporation and thereafter "Company" will mean such successor
corporation;

 

(b)

"Company's Auditors" means an independent firm of accountants duly appointed as
auditors of the Company;

 

(c)

"Director" means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

 

(d)

"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section," followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 

(e)

"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 

(f)

"shares" means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

 

(g)

"Warrant Holders" or "Holders" means the holders of the Warrants; and

 

(h)

"Warrants" means the Series A common share purchase warrants of the Company
issued and presently authorized and for the time being outstanding.

1.2

Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3

Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4

Applicable Law

The Warrant and the terms hereof are governed by the laws of the State of
Nevada. The Holder, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably attorns
to the jurisdiction of the courts of the laws of the State of Nevada.

 

D/VXD/888264.2

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

2.

ISSUE OF WARRANTS

2.1

Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2

Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3

Issue in substitution for Lost Warrants

 

(a)

In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 

(b)

The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

2.4

Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

3.

NOTICE

3.1

Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder's Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

3.2

Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

 

D/VXD/888264.2

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

Urex Energy Corp.

10580 N. McCarran Blvd.

Building 115-208

Reno, Nevada 89503

USA

Attention: Richard Bachman

Fax No. (702) 938-8619

with a copy, which shall not constitute notice, to:

Clark Wilson LLP

Barristers and Solicitors

800 – 885 West Georgia Street

Vancouver, British Columbia

Canada V6C 3H1

 

Attention: Virgil Z. Hlus

Fax: (604) 687-6314

4.

EXERCISE OF WARRANTS

4.1

Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to the Company for the purchase price applicable at
the time of surrender in respect of the shares subscribed for in lawful money of
the United States of America, to the Company at the address set forth in, or
from time to time specified by the Company pursuant to, Section 3.2.

4.2

Effect of Exercise of Warrants

 

(a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

 

(b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

4.3

Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

 

D/VXD/888264.2

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

4.4

Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5

Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6

Time of Essence

Time will be of the essence hereof.

4.7

Subscription Price

Each Warrant is exercisable at a price per share (the "Exercise Price") of
US$0.50. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

4.8

Adjustment of Exercise Price

 

(a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

 

(i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

 

(ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a "Reorganization"), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company's resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).

 

(b)

The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

 

D/VXD/888264.2

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

4.9

Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company's Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.

5.

WAIVER OF CERTAIN RIGHTS

5.1

Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

6.

MODIFICATION OF TERMS, ETC.

6.1

Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

6.2

Warrants Not Transferable

The Warrant and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

UREX ENERGY CORP.

 

Per:

Authorized Signatory

 

 

D/VXD/888264.2

 


--------------------------------------------------------------------------------



 

 

FORM OF SUBSCRIPTION

TO:

Urex Energy Corp.

10580 N. McCarran Blvd.

Building 115-208

Reno, Nevada 89503

USA

The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the "Shares") of Urex Energy Corp. (the "Company") pursuant to
the within Warrants at US$0.50 per Share on the terms specified in the said
Warrants. This subscription is accompanied by a certified cheque or bank draft
payable to or to the order of the Company for the whole amount of the purchase
price of the Shares.

The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in Section 6 of the
Subscription Agreement between the Company and the undersigned pursuant to which
these Warrants were issued are true and accurate.

The undersigned hereby directs that the Shares be registered as follows:

NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________ , ______.

In the presence of:

___________________________________________

__________________________________

Signature of Witness

Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)

_________________________________________________________

Address

_________________________________________________________

 

_________________________________________________________

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign. In the
case of persons signing by agent or attorney or by personal representative(s),
the authority of such agent, attorney or representative(s) to sign must be
proven to the satisfaction of the Company. If the Warrant certificate and the
form of subscription are being forwarded by mail, registered mail must be
employed.

 

 

 

D/VXD/888264.2

 

 

 